                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                      NO. 5:19-CR-382-FL-1


UNITED STATES OF AMERICA                               )
                                                       )
               v.                                      )               ORDER
                                                       )
CEDRIC JAMAL KEARNEY,                                  )
                                                       )
                       Defendant.                      )


        On September 18, 2020, the court held a hearing for the Government to show cause why

Defendant has not been hospitalized for treatment in a suitable facility in accordance with 18 U.S. C.

§ 4241 (d) and the court's August 18, 2020 commitment order. The Assistant Ui:tited States Attorney

prosecuting this case, Daniel Smith, did not appear, and the attorney covering the matter for Mr.

Smith and the Deputy United States Marshal offered by the Government were unable to

meaningfully address the issue before the court. One month has passed since the court committed

Defendant to the custody ofthe Attorney General to hospitalize Defendant for treatment in a suitable

facility-

        (1) for such a reasonable period of time, not to exceed four (4) months, as is
        necessary to determine whether there is a substantial probability that in the
        foreseeable future he will attain the capacity to permit the proceedings to go forward.

18 U.S.C. § 4241(d). Yet, Defendant remains at the Wake County Detention Center. Defense

counsel has met with Defendant, and her impression is that he is not receiving medication for his

schizophrenia and his condition is deteriorating.

        Prior to issuing the show cause order, the court held three teleconferences with counsel for

the parties, which can be summarized as follows. Early on· the discussion centered on whether



            Case 5:19-cr-00382-FL Document 215 Filed 09/18/20 Page 1 of 3
Defendant's pending state charges impeded the Government's ability to effectuate the court's

commitment order. However, the court believed any such issue had been resolved and that the state

was awaiting resolution of Defendant's pending federal charges. In any event, the Government has

been able to procure Defendant's attendance at several court proceedings and, importantly, for his

competency evaluation at the Federal Medical Center in Lexington, Kentucky. Thus, it is unclear

why at this point the Government would be unable to comply with the court's commitment order due

to pending state charges. Next, the discussions turned to when the Bureau of Prisons ("BOP") could

provide treatment for Defendant, and the Government, after consultation with representatives ofBOP

and the Marshals Service, indicated that BOP would not be able to provide treatment until November

27, 2020, more than three months after the court ordered Defendant be hospitalized for treatment. 1

Finally, the option of the Government finding a treatment facility other than a BOP medical center

was discussed, given that the commitment statute contemplates treatment in a "suitable facility," 18

U.S.C. § 424l(d), and does not expressly require treatment at a BOP facility. The court indicated

it would issue a show cause order to assist the Government in its efforts to explore this option.

However, as indicated above, Mr. Smith did not appear at the hearing, and the covering attorney had

no information regarding what, if any, efforts had been made to explore the option of utilizing a


         1
           It is noteworthy that the Fourth Circuit, albeit in the context of whether a defendant remained in the custody
of the Attorney General under 18 U.S.C. § 4241(d) for purposes of eligibility for commitment under 18 U.S.C. § 4248,
recently explored § 4241 (d)' s timing requirements for competency evaluations in United States v. Wayda, 966 F .3d 294,
306 (4th Cir. 2020), a case arising out of this district. Relevant to Mr. Kearney's case, the Fourth Circuit in Wayda
established the time line of the defendant's commitment proceedings by counting from December 16, 2016, the date of
the court's finding that defendant was not competent and was committed to the custody of the Attorney General under
§ 4241 (d), until September 12, 2017, the date the court found defendant remained incompetent and committed him for
further restoration treatment under§ 4241 (d). Id. at 310. The Fourth Circuit indicated that this period should have been
four months or less, pursuant to§ 4241(d)(l), but instead took nine months. Id. As noted above, the court found Mr.
Kearney not competent on August 18, 2020, and one month of the four-month period has already passed with the
Government projecting Mr. Kearney cannot begin treatment until November 27, 2020, more than three months into the
four-month period allowed under§ 4241(d)(l).


                                                           2


             Case 5:19-cr-00382-FL Document 215 Filed 09/18/20 Page 2 of 3
different treatment facility. As a result, the court finds it necessary to reconvene the show cause

hearing.

       Accordingly,:Mr. Smith and a representative of the Marshals Service with knowledge of this

case are ordered to appear on September 24, 2020 at 9:00 a.m. in Wilmington, North Carolina

and to show ci:.iuse (1) why Defendant has not been hospitalized for treatment in a suitable facility

in accordance with 18 U.S.C. § 4241(d) and the court's August 18, 2020 commitment order and (2)

what steps the Government has taken to comply with its statutory and court ordered obligations.

       So ordered, the 18th day of September 2020.                                                      /




                                                  3


           Case 5:19-cr-00382-FL Document 215 Filed 09/18/20 Page 3 of 3
